 

Case 19-14338 Doc 5 Fi|eci 04/01/19 Page 1 0f2

Fiii in this information to identify your case:

Demor 1 _Lydia Miche|e Hammond

Firsi Name Middie Name Last Name

Debtor 2 N/A

(Spouse, if riling) Firs\ Name me Nane

United States Bankruptcy Courl for the: Districl of Maryiand

Cl Check ifthis is an
amended filing

Case number
(lf known)

 

 

 

 

Ofiiciai Form 108
Statement of lntention for Individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this forrn. On the top of any additional pages,
write your name and case number (if known).

 

List Your Creditors Who Have $ecured Claims

 

1. For any creditors that you listed in Fart 1 of Schedule D: Creditors Who Have Claims Secured by PropeIty(Oflicial Form 1060), fill in the
information below.

 

 

 

ldentifythecreditnrandthepropertythatiseoiiateral Whatdoyouintendtodowiththepropertythat Didyouclaimtheproperty
secures a debt? as exempt on Schedule C?
Creditor’s _
name; Credrt Acceptance Corp a S“"e"der"‘e p'°"e'ty' m N°
_ _ n Reiain the property and redeem it. L__l Yes
possan p‘ von of 2014 H°nda Cro$$tour w Retain the property and enter into a
Secun-ng debt Reafiinnation Agreement.
m Relain the properly and [exp|ain]:
Credit°VS [] Surrender the property_ n No
name:
_ _ L_.l Retain the property and redeem it. Cl Yes
5;;(;":;0" of Cl Retain the property and enter into a
Secun-ng debt Reaflirmation Agreement.
cl Retain the property and [exp|ain]:
C"?nden°"’$ cl Surrender the property. El No
na :
_ _ n Reiain the property and redeem it. D Yes
E;;c::yh°n of n Retain the property and enter into a
securing debt Reaffirmation Agreement.
El Retain the property and [exp|ain]:
§a"e‘n;e"'f'°r'$ L_.l Surrender the property. El No
'_ _ n Retain the property and redeem it. i;l Yes
E;`;?::°n of Cl Retain the property and enter into a
securing debt Reaflimratr'on Agreement.

n Relain the property and [exp|ain]:

 

Oflicial Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

 

Case 19-14338 Doc 5 Fi|eci 04/01/19 Page 2 of 2

Debcon Lydia Miche|e Hammond Case number (Irknown)

Filst Name Middie Name La;t Name

 

List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information beiow. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it 11 U.S.C. § 365(p)(2).

 

Describe your unexpired personal property leases iMll the lease be assumed?
Lessor’s namer Sawyer Property MGMT of MD LLC U No
. Y

Desoription of leased ReSldenCe n es

property:

LeSSO"S "amef Groveton Green #10902 ll No

. Ei Y

Description of leased ReSldel'lCe es

property:

L€SSO¢’S namer Greenwich Piace/ Bozzutto MGMT H No

Description of leased Residence n Yes

properfyr

Lessor’s name: n No
i:l Yes

Description of leased

property:

Lessofs name: [;| No
[] Ves

Description of leased

propedyr

Lessor“s name: m No

. . 0 Yes

Descnption of leased

property:

Lessor's name: m NO
El Yes

Description of leased
propele

Under penalty of periury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

X jill@(/U;~/ i/MWWWU{ X N/A

Si { Deblor 1 Signature of Debtor 2
_ l . `
Date QV‘ 0 l LU l 1 Date
MM/ no / YYYY MM/ oo/ Yva
Ofiicia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

